Citation Nr: 0412386	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  95-00 101	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to extension of a temporary total rating 
under 38 C.F.R. § 4.30 beyond August 30, 1991 for 
convalescence following treatment for service-connected 
bilateral pes planus with weak ankles.

2.  Entitlement to an increased rating for bilateral pes 
planus from 30 percent disabling, for the period prior to 
November 2, 2001.

3.  Entitlement to an increased rating for bilateral pes 
planus from 50 percent disabling (to include extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1)) for the 
period beginning November 2, 2001.

4.  The propriety of the initial 10 percent rating for 
arthritis of the right ankle and subtalar joint, effective 
August 17, 1992.

5.  The propriety of the initial 10 percent rating for 
arthritis of the left ankle and subtalar joint, effective 
August 17, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
January 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO), of the 
Department of Veterans Affairs (VA) which, inter alia, 
granted the veteran an increased rating to 20 percent for 
bilateral pes planus with weak ankles and denied his claim 
for an extension of a Paragraph 30  temporary total rating 
beyond August 31, 1991.  By a December 1993 rating decision, 
the RO granted the veteran an increased rating to 30 percent 
for bilateral pes planus with weak ankles.  

In November 2000, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  
Thereafter, in a January 2003 rating decision, the RO 
determined that the weak ankles warranted a separate rating 
from the pes planus.  The RO increased the veteran's rating 
for pes planus to 50 percent, effective November 2, 2001, and 
granted service connection for arthritis of the left and 
right ankles and subtalar joints, assigning a 10 percent 
evaluation for each ankle, effective August 17, 1992.

In April 2003, the Board remanded the case to the RO for 
additional evidentiary and procedural development in 
compliance with the Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
"the VCAA).  Following this development, the veteran's 
claims remained denied by RO rating decision of June 2003.  
Thereafter, the case was returned to the Board and the 
veteran now continues his appeal.


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the 
veteran's treatment in July 1991 for his service-connected 
bilateral pes planus with weak ankles included immobilization 
of his left ankle with a cast and that he was rendered 
temporarily incapacitated by reason of this disability to 
September 19, 1991.

2.  Prior to November 2, 2001, the veteran's bilateral pes 
planus was manifested by severe symptomatology which included 
deformity of both feet, pain on use and plantar callosities 
with scaling.

3.  As of November 2, 2001, the veteran's bilateral pes 
planus is manifested by symptomatology which more closely 
approximates pronounced disability due to marked pronation of 
both feet and bilateral spasm of the tendo Achilles on 
palpation; there is no evidence of an exceptional or unusual 
disability picture related to bilateral pes planus, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

4.  As of August 17, 1992, the veteran's service-connected 
arthritis of the right ankle and subtalar joint is manifested 
by marked limitation of motion.

5.  As of August 17, 1992, the veteran's service-connected 
arthritis of the left ankle and subtalar joint is manifested 
by marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total 
convalescent rating to September 30, 1991, based on a period 
of convalescence following treatment for disability related 
to service-connected bilateral pes planus and weak ankles in 
July 1991, have been met.  38 C.F.R. § 4.30 (2003).

2.  The criteria for an evaluation greater than 30 percent 
for service-connected bilateral pes planus for the period 
prior to November 2, 2001, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2003).

3.  Consideration for an extraschedular evaluation in excess 
of 50 percent for service-connected bilateral pes planus for 
the period commencing on November 2, 2001, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.71a, Diagnostic Code 5276 (2003). 

4.  The criteria for a 20 percent evaluation for service-
connected arthritis of the right ankle and subtalar joint for 
the period commencing on August 17, 1992, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5271 (2003); Fenderson v. West, 
12 Vet. App. 119 (1999).

5.  The criteria for a 20 percent evaluation for service-
connected arthritis of the left ankle and subtalar joint for 
the period commencing on August 17, 1992, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5271 (2003); Fenderson v. West, 
12 Vet. App. 119 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159 (2003)).
 
In November 1991, the veteran filed a claim for an increased 
rating in excess of 10 percent for bilateral pes planus with 
weak ankles, and an extension of a temporary total rating 
under Paragraph 30 (38 C.F.R. § 4.30) beyond August 30, 1991, 
for convalescence following treatment for left ankle problems 
related to his service-connected bilateral pes planus with 
weak ankles.  The RO decided this claim prior to the 
enactment of the VCAA in a rating decision dated January 
1992, in which the veteran was denied the benefits sought on 
appeal.  For this reason, there was a procedural irregularity 
in the development of the claim in that the veteran was not 
provided with the information required under VCAA until May 
2003, several years after the initial decision.  However, as 
a result of the ongoing development of the claim, this 
unavoidable procedural irregularity did not result in 
prejudice to the claimant.  The appellant was in fact 
provided with the information required under VCAA, and he had 
an opportunity to respond to the notices before the claim was 
re-adjudicated in June 2003.  
 
In the May 2003 letter, the RO provided the notices required 
under VCAA.  Specifically, the RO explained the information 
and evidence needed to substantiate his claim with specific 
references to the need to provide medical evidence showing 
treatment for his service-connected disability.  The letter 
also explained what portion of the evidence and information 
would be obtained by VA, noting, for example, that VA would 
attempt to obtain VA medical records or other medical 
treatment records that the claimant identified.  With regard 
to the veteran's responsibilities in the development of the 
claim, the May 2003 letter explained that he needed to 
provide VA with such information as the names and addresses 
of persons and agencies having records relevant to the claim, 
along with a statement of the approximate time frames of the 
records.  Finally, the claimant was asked to tell VA about 
any information or evidence he wanted VA to try to get for 
him.  Thus, the letter of May 2003, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  
 
However, as noted above, there was a procedural irregularity.  
The notice letter was dated in May 2003, or over a decade 
after the RO initially decided the case in January 1992.  
Both 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that information be provided when the claim is filed, 
and, as noted in Bernard v. Brown, 4 Vet. App. 384 (1993), 
notice alone does not make a procedure fair, but rather, 
notice must be combined with an adequate opportunity to be 
heard.  In this case, such opportunity to be heard was 
provided to the claimant.  The development of the claim 
continued in the years following January 1992 while the case 
was in appellate status, and the veteran participated in that 
development.  In November 2000, the Board remanded the case 
to the RO for additional evidentiary and procedural 
development.  In correspondence date June 2001, the RO sent a 
letter to the veteran requesting that he provide information 
regarding his sources of treatment for his service-connected 
disabilities.  Although the file indicates that the veteran 
declined to respond to the RO's solicitation for additional 
information, it also shows that the evidence was developed 
and pertinent VA treatment records dated in 2000 and the 
report of a November 2001 VA podiatric examination, with the 
examining physician's addendums dated December 2002 and March 
2002, were added to the claims file.  The case was remanded 
again in April 2003 for evidentiary development in compliance 
with the VCAA.  As previously stated, the RO issued a letter 
to the veteran in May 2003 requesting that he provide 
information regarding any additional outstanding evidence 
that was needed to support his claim.  Additional VA 
treatment reports dated 2001 - 2003 were obtained and 
assimilated into the evidence.  In June 2003, the RO reviewed 
the evidence, re-adjudicated the claim, and sent the claimant 
a Supplemental Statement of the Case.  It also issued him a 
letter dated June 2003 notifying him that the appeal would be 
held open at the RO for 60 days, during which time he was 
invited to submit additional evidence he deemed pertinent to 
his claim.  We note that in briefs dated July 2003, September 
2003 and March 2004, the veteran's representative did not 
present any statement indicating dissatisfaction with the 
evidentiary development which had been undertaken by VA with 
respect to the claim of entitlement to an extension of a 
Paragraph 30 temporary total rating, nor has the veteran 
submitted any statement indicating that there was additional 
pertinent evidence in this regard that needed to be obtained.  
Although the representative requested in his briefs that 
additional evidentiary development be undertaken with respect 
to the increased rating claims on appeal, we find that the 
current record has been adequately developed for adjudication 
purposes.  We therefore conclude that the veteran has been 
duly notified of the evidence and information necessary to 
substantiate his claims, has been notified of VA's efforts to 
assist him, and has been given adequate opportunities to be 
heard with regard to the substantive matters covered in the 
notices.  (See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).)  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claims on appeal.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background and Analysis

(a.)  Entitlement to extension of a temporary total rating 
under 38 C.F.R. § 4.30 beyond August 30, 1991 for 
convalescence following treatment for service-connected 
bilateral pes planus with weak ankles.

The veteran was granted service connection for bilateral pes 
planus with weak ankles by rating decision of September 1977.  
Several years later, in July 1991, he submitted a claim for a 
temporary total rating for convalescence following treatment 
for this disability.  Pertinent VA medical evidence 
associated with the file shows that on June 16, 1991, he 
received outpatient treatment for complaints of pain and 
crepitus in his left ankle and subtalar joint that reportedly 
became acute approximately one week earlier.  At the time, he 
reported that he had been laid off from work approximately 
six months previously.  The veteran's stated that he had been 
experiencing foot and ankle symptoms at the workplace, but 
did not indicate that this was the reason why he was laid 
off.  He was assessed with ligamentous laxity of the left 
ankle with history of ankle sprains and flat feet, rule out 
osteochondral talar dome fracture, stage III/stage IV, medial 
talus, chronic, left ankle.  Radiographic studies revealed 
erosive changes of the left lateral malleolus but with normal 
overlying soft tissues and no sign of fracture or dislocation 
of the affected area.  CT scan revealed minimal hypertrophic 
degenerative changes of the left talar-calcaneal articulation 
with no evidence of an intra-articular loose body.  A July 
11, 1991 treatment report shows that fracture was ruled out.  
The diagnoses were chronic ankle instability with sinus tarsi 
syndrome of the left foot secondary to ankle sprains.  A 
short-leg walking cast was applied for a three-week period 
with discussion of possible steroid injection therapy if no 
relief was obtained with use of the case.  The veteran was 
instructed to return to the clinic in three weeks for follow-
up treatment.  

Subsequent treatment reports dated in July 1991 show that the 
veteran's left ankle had been placed in a removable cast or 
splint and that he was deemed to be temporarily incapacitated 
by his service-connected disability to September 19, 1991.  
Thereafter, an undated treatment report received on August 
16, 1991, shows that the cast had been removed.  Although 
steroid injection therapy was recommended the veteran 
declined to receive this treatment.  

By rating decision of October 1991, the veteran was granted a 
temporary total rating pursuant to Paragraph 30 for 
convalescence following treatment of his service-connected 
left ankle for the period from July 11, 1991 to August 31, 
1991.

A VA treatment report dated November 13, 1991, shows that the 
veteran's left ankle was placed in a supportive orthotic 
brace and that he ambulated using a cane.  He continued to 
experienced painful symptoms related to sinus tarsi syndrome, 
chronic ankle instability, and ankle sprains. The examiner 
noted that the veteran had not been previously hospitalized 
for treatment of his flat feet and ankles.  Surgical 
treatment was discussed for his flat feet and ankle 
disability.

The veteran's essential argument is that he is entitled to an 
extension of a temporary total convalescent rating beyond 
August 31, 1991, based on treatment received for his service-
connected flat foot and ankle disability in July 1991.

Under 38 C.F.R. § 4.30, a temporary total disability rating 
will be assigned from the date of hospital admission and 
continue for 1, 2, or 3 months from the first day of the 
month following hospital discharge when treatment of a 
service-connected disability results in: (1) Surgery 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made, upon request.  38 C.F.R. § 4.30.

We note that the medical evidence shows that the veteran's 
left ankle had not been surgically treated but was placed in 
a removable cast for a period of three weeks in July 1991.  
We note that he was not working at the time of treatment 
because he had been laid off from work about six months 
earlier and that this was for reasons unrelated to his 
disability.  Use of the cast was evidently discontinued some 
time shortly after July 1991 as indicated in an undated 
report received in mid-August 1991.  However, we cannot 
ignore the fact that notwithstanding the absence of an 
immobilizing cast after July 1991, the veteran's treating 
physician very specifically stated in one report that he 
believed the veteran would be temporarily incapacitated by 
his left ankle up to September 19, 1991.  It therefore does 
appear that further convalescence for his left ankle 
disability for a period beyond August 31, 1991 was required.  

Accordingly, we conclude that the veteran was totally 
disabled as a result of his treatment and temporary 
immobilization of his left ankle to September 19, 1991.  He 
is thus entitled to an extension of a temporary total 
convalescent rating beyond August 31, 1991, pursuant to 38 
C.F.R. § 4.30, based on a period of convalescence following 
immobilization of his service-connected left ankle with a 
cast in July 1991.  We determine that his Paragraph 30 
benefits should be extended up to September 30, 1991, to 
cover the additional period of convalescence specifically 
indicated by the pertinent medical records.  However, we do 
not find that the objective evidence supports an extension of 
the award of Paragraph 30 benefits beyond September 30, 1991.  
Although the evidence shows that in November 1991 the veteran 
continued to experience painful symptoms associated with his 
left ankle, this, by itself, is insufficient to establish a 
basis for awarding a Paragraph 30 temporary total rating as 
it only shows that his left ankle was placed in a supportive 
brace at the time and was not actually immobilized in a cast.  
The November 1991 report also does not show that the 
treatment received at the time related back to the period of 
immobilization of his left ankle in July 1991. 



(b.)  Entitlement to an increased rating for bilateral pes 
planus from 30 percent disabling, for the period prior to 
November 2, 2001; entitlement to an increased rating for 
bilateral pes planus from 50 percent disabling (to include 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1)) for the period beginning November 2, 2001.

The veteran was granted service connection for bilateral pes 
planus with weak ankles by rating decision of September 1977.  
In July 1991, he submitted a claim for a rating increase for 
this disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2003).

The applicable rating schedule for bilateral pes planus is 
contained in 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The 
criteria provide for a 30 percent rating for severe bilateral 
pes planus manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Assignment of a 50 percent 
rating is warranted for pronounced bilateral pes planus 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation which are not 
improved by orthopedic shoes or appliances.   

The veteran's hearing testimony of February 1995 shows that 
he stated, in essence, that his bilateral flat foot condition 
had become more disabling since the time he reopened his 
claim for a rating increase due to pain on use.

Medical records associated with the veteran's claim for an 
increased rating for bilateral pes planus show, in pertinent 
part, that prior to November 2, 2001, the veteran's flatfoot 
disability on each foot was manifested by symptomatology 
which was consistent with the criteria for severe bilateral 
pes planus.  Specifically, a VA podiatric treatment report 
dated August 1999 shows the presence of plantar calluses and 
scaling associated with his flat feet.  On VA examination in 
October 2000, he had foot deformities associated with pes 
planus but without significant pain on his left foot.   He 
was unable to toe raise on either foot due to pain and 
weakness.  

The report of a VA podiatric examination conducted on 
November 2, 2001, shows that the veteran presented for 
evaluation with complaints of bilateral foot pain related to 
his pes planus disability.  Objective examination revealed 
pronation of both feet which was characterized by the 
examiner as "severe."  There was bilateral spasm of the 
tendo Achilles and tenderness on palpation of this tendon 
which caused greater weakness on the left foot as compared to 
the right.  No extreme tenderness of the plantar surfaces of 
either foot was noted.  The veteran used orthotic inserts on 
each foot to support his fallen arches and also occasional 
used a patellotendon brace.  According to the veteran, his 
orthotic inserts helped to partially reduce his flatfoot 
symptoms by a subjective quantification of "twenty 
percent."  Biomechanical examination shows a forefoot varus 
deformity, bilaterally, with a 9-degree valgus deformity 
present in the left heel and a 10-degree valgus deformity 
present in the right heel.  There was inward displacement of 
the Achilles tendon medially in both feet, right being more 
pronounced than left, with a tendon navicular bulge observed 
on pronation.  On examination of the veteran's gait and 
stance, his bilateral pes planus imposed severe pronation 
with minimal resupination at mid-stance.  He walked with an 
abducted gait and marked flattening of his arch was observed.  
Following radiographic analysis, the examiner incorporated 
all of he objective findings obtained and assessed the 
veteran with severe pronation or pes planus with a hammer toe 
deformity and Achilles tendon spasm, bilaterally.

Applying the rating criteria for evaluating bilateral pes 
planus, we find that the objective evidence does not support 
the assignment of a rating higher than 30 percent for the 
veteran's flat foot disability prior to November 2, 2001.  
The medical treatment reports for the period before November 
2, 2001, indicate that his bilateral pes planus was 
manifested by plantar calluses and scaling, with foot 
deformities consistent with pes planus but without 
significant pain on his left foot, and a demonstrated 
inability to perform toe raises on either foot due to pain 
and weakness.  We find that this evidence is consistent with 
the criteria for a 30 percent rating as this contemplates 
severe bilateral pes planus manifested by marked deformity, 
pain on use and plantar callosities and scaling.  However, 
the evidence prior to November 2, 2001 does not establish 
that his pes planus symptoms either met or closely 
approximated the criteria to warrant the assignment of a 50 
percent rating.  Specifically, the evidence from the time 
period in question does not demonstrate that his bilateral 
pes planus was pronounced.  The medical record pertinent to 
this time does not show that there was marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation.  The symptoms also were partially reduced by 
the use of orthotic inserts, which subjectively gave the 
veteran a 20 percent reduction of the severity of his flat 
foot symptoms.  In view of the foregoing discussion, we 
conclude that the evidence does not support a grant of an 
increased rating in excess of 30 percent for bilateral pes 
planus for the period prior to November 2, 2001.  Because the 
evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The veteran's claim of entitlement to an increased evaluation 
in excess of 50 percent for bilateral pes planus for the 
period after November 2, 2001, must also be denied.  The 
veteran is currently in receipt of the maximum rating 
provided by the applicable Diagnostic Code for this 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  To 
the extent that the veteran claims entitlement to 
extraschedular consideration for his pes planus disability 
pursuant to 38 C.F.R. § 3.321(b)(1), we note that his medical 
records indicate that he is also disabled by his service-
connected bilateral ankle disability as well as a non-
service-connected psychiatric disability (diagnosed as 
bipolar disorder), non-service-connected allergic rhinitis 
and other non-service-connected orthopedic disabilities 
affecting his knees, low back and shoulders.  His bilateral 
pes planus is therefore not the sole cause of his overall 
occupational impairment and, in fact, we do not find that the 
degree of occupational impairment imposed by this service-
connected flat foot disability presents a exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that renders impractical the application of 
regular schedular standards.  Therefore, we do not find that 
the present case warrants referral to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

(c.)  The propriety of the initial 10 percent rating for 
arthritis of the right and left ankle and subtalar joint, 
effective August 17, 1992.

The veteran has been granted service connection and a 10 
percent rating for arthritis of each ankle and subtalar 
joint, effective August 17, 1992, by RO decision of January 
2003.  In this appeal, he challenges the initial 10 percent 
rating assigned to each ankle joint and contends that a 
higher rating is warranted.  As this is an appeal of an 
initial grant of service connection, consideration must be 
given regarding whether the case warrants the assignment of 
separate ratings for his service-connected orthopedic 
disability for separate periods of time, from August 17, 
1992, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The applicable criteria for rating arthritis of the ankle are 
contained in 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  
The schedule provides for a 10 percent rating for moderate 
limitation of ankle motion.  A 20 percent evaluation is 
warranted for marked limitation of motion of the ankle.

38 C.F.R. § 4.71a, Plate II (2003) states that the normal 
range of motion for the ankle is from zero to 20 degrees on 
dorsiflexion and from zero to 45 degrees on plantar flexion.

Functional loss due to pain must be considered when rating 
musculoskeletal disabilities, which includes consideration of 
any functional loss due to pain, incoordination, weakness, or 
fatigability.  See 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran's hearing testimony of February 1995 shows that he 
stated, in essence, that his bilateral ankle disability was 
productive of marked impairment due to pain, instability and 
limitation of motion.

VA medical reports associated with the claims file for the 
period from 1992 to 2003 show that the veteran received 
treatment on several occasions for complaints of bilateral 
ankle pain.  The records indicate that he experienced 
bilateral ankle instability and on examination in May 1995, 
his range of motion was shown at the time to be zero degrees 
on dorsiflexion, bilaterally, with calf pain bilaterally on 
passive dorsiflexion.  No dorsiflexion was observed with the 
knee extended or flexed, bilaterally.  X-rays revealed mild 
osteoarthritic changes affecting the ankle joints, 
bilaterally.

On VA orthopedic examination in April 1998, the veteran 
complained of bilateral ankle pain.  Range of motion 
associated of the veteran's left ankle was zero to 2 degrees 
on dorsiflexion with the knee extended and zero to 4 degrees 
with the knee flexed.  Plantar flexion of the left ankle was 
from zero to 10 degrees.  Range of motion associated of the 
veteran's right ankle was zero to 4 degrees on dorsiflexion 
with the knee extended and zero to 8 degrees with the knee 
flexed.  Plantar flexion of the right ankle was from zero to 
14 degrees.  

We observe that on VA orthopedic examination in November 
2001, the veteran complained of bilateral ankle pain on use.  
His ankles displayed zero to 8 degrees of dorsiflexion with 
the knee extended and zero to 15 degrees with the knee 
flexed, bilaterally, limited by pain.  Both ankle displayed 
plantar flexion of zero to 15 degrees, limited by pain.  

We observe that throughout the period in question, from 
August 17, 1992, to the present, the objective medical 
evidence indicates that the veteran's bilateral ankle 
disability is manifested by joint instability and marked 
limitation of motion which appeared to be at its worst in May 
1995, when he demonstrated no ability to dorsiflex with 
ankle.  The findings of the November 2001 VA examination show 
that he appears to enjoy slightly greater range of motion on 
dorsiflexion for each ankle as compared to previous 
examinations, but that his range of motion on flexion 
remained substantially reduced to 15 degrees as compared to 
normal flexion of 45 degrees.  Notwithstanding the apparent 
improvement over time of his ability to dorsiflex both 
ankles, this is offset by his marked limitation on flexion of 
either ankle.  We find that the evidence demonstrates that 
the veteran's bilateral ankle disability is manifested by a 
constellation of symptomatology for the period commencing on 
August 17, 1992, to the present, which more closely 
approximates the disability picture contemplated for marked 
limitation of motion of each ankle.  See 38 C.F.R. § 4.7.  
Resolving all doubt in the veteran's favor, we conclude that 
the assignment of a 20 percent rating for each ankle is 
appropriate for the aforementioned period.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  This is the maximum rating 
provided by the applicable rating schedule.

The assignment of a staged rating is not warranted in the 
present case with regard to the rating issue on appeal 
because the 20 percent evaluation granted for each ankle is 
based on the most severe disability picture presented by the 
medical evidence associated with the record, which 
encompassed the effective date of the award for service 
connection for the disability from August 17, 1992, to the 
present time.


ORDER

An extension of a temporary total rating under 38 C.F.R. § 
4.30 to September 30, 1991, for convalescence following 
treatment for a left ankle disability related to service-
connected bilateral pes planus with weak ankles, is granted.

An increased rating for bilateral pes planus in excess of 30 
percent for the period prior to November 2, 2001, is denied.

An increased rating for bilateral pes planus in excess of 50 
percent (to include extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1)) for the period commencing on 
November 2, 2001, is denied.

A 20 percent initial evaluation for arthritis of the right 
ankle and subtalar joint, effective from August 17, 1992, is 
granted.

A 20 percent initial evaluation for arthritis of the left 
ankle and subtalar joint, effective from August 17, 1992, is 
granted.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



